KINKADE, J.
_ 1. The courts will not restrain, by injunction, the duly elected or appointed officials of a municipality, who are duly empowered by the municipality to select and acquire sites for and to erect thereon municipal buildings, from carrying out such conferred power where there is no gross abuse of discretion or bad faith on the part of such officers, claimed or established.
2. Paragraph 7 of zoning ordinance No. 452-19 of the city of Cincinnati, exempting the city from building restrictions of the ordinance, in the erection and operation of city buildings, does not contravene any of the provisions of either the federal or state constitutions.
(Day, Allen, Robinson, Jones and Matthias, JJ., concur.)